Per Curiam.
It would seem that the petitioner does not seek to intervene in the causes of action which have been asserted by the plaintiffs but seeks to assert in this action causes of action of her own which present questions of law or fact similar to those now at issue in the pending action. (Civ. Prac. Act, § 209.) Since the defendant is entitled to be informed of the nature of the claims asserted against it by the petitioner and to interpose an answer thereto, the order should be modified to require the petitioner Betty Heller to serve a supplemental complaint.
As so modified the order should be affirmed, without costs. Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.
Order unanimously modified by requiring the petitioner Betty Heller to serve a supplemental complaint, and, as so modified, affirmed, without costs. Settle order on notice.